Exhibit 10.1

PLANAR SYSTEMS, INC.

RESTRICTED STOCK UNIT AWARD NOTICE

2009 INCENTIVE PLAN

Planar Systems, Inc. (the “Company”) hereby grants to you a Restricted Stock
Unit Award (the “Award”). The Award is subject to all the terms and conditions
set forth in (i) this Restricted Stock Unit Award Notice (the “Award Notice”),
(ii) the Restricted Stock Unit Award Agreement and (iii) the Company’s 2009
Incentive Plan (the “Plan”), which are available as provided below and
incorporated into the Award Notice in their entirety.

 

Participant:  

 

    Grant Date:   October 1, 2011   Number of Restricted Stock Units:      

 

 

Vesting Commencement Date and Vesting Schedule:

The number of Restricted Stock Units that vest and become payable and the timing
of the vesting will depend on achievement of certain performance goals attached
to this Award Notice as Exhibit A. Unless the Committee determines otherwise,
any Restricted Stock Units that do not vest by the date that is five years after
the grant date shall be forfeited on that date, and that portion of the Award
will terminate.

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, the Award Notice, the Restricted Stock Unit Award Agreement and the
Plan. You further acknowledge that as of the Grant Date, the Award Notice, the
Restricted Stock Award Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the Award and supersede all prior
oral and written agreements on the subject, with the exception of the following:
Amended and restated Executive Employment Agreement dated September 26, 2005,
between you and the Company (the “Severance Agreement”).

 

PLANAR SYSTEMS, INC.

 

By:     [Name]

Its:     [Title]

  

PARTICIPANT

 

[Name]

Taxpayer ID:                                        
                                        

Incorporated Documents:

1. Restricted Stock Unit Award Agreement

(Attachment 1)

2. 2009 Incentive Plan (available on Planar

World)

3. Plan Summary (available on Planar World)

  

Address:                                                                  
       

 

                ___________________________________

 

Restricted Stock Unit Award Notice & Agreement (2009 Incentive Plan)



--------------------------------------------------------------------------------

ATTACHMENT 1

PLANAR SYSTEMS, INC.

2009 INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement (this “Agreement”), Planar Systems,
Inc. (the “Company”) has granted you a Restricted Stock Unit Award (the “Award”)
under its 2009 Incentive Plan (the “Plan”) for the number of Restricted Stock
Units indicated in your Award Notice. Capitalized terms not explicitly defined
in this Agreement but defined in the Plan shall have the same definitions as in
the Plan.

The details of the Award are as follows:

1. Vesting

The Award will vest and become payable according to the vesting schedule set
forth in the Award Notice (the “Vesting Schedule”). One share of the Company’s
Common Stock will be issuable for each Restricted Stock Unit that vests and
becomes payable. Restricted Stock Units that have vested and are no longer
subject to forfeiture according to the Vesting Schedule are referred to herein
as “Vested Units.” Restricted Stock Units that have not vested and remain
subject to forfeiture under the Vesting Schedule are referred to herein as
“Unvested Units.” The Unvested Units will vest (and to the extent so vested
cease to be Unvested Units remaining subject to forfeiture) and become payable
in accordance with the Vesting Schedule (the Unvested and Vested Units are
collectively referred to herein as the “Units”). As soon as practicable after
Unvested Units become Vested Units, the Company will settle the Vested Units by
issuing to you one share of the Company’s Common Stock for each Vested Unit. The
Award will terminate and the Units will be subject to forfeiture upon your
Termination of Service as set forth in Section 2.

2. Termination of Award upon Termination of Service

Unless the Plan Administrator determines otherwise prior to your Termination of
Service, upon your Termination of Service any portion of the Award that has not
vested as provided in Section 1 will immediately terminate and all Unvested
Units shall immediately be forfeited without payment of any further
consideration to you.

 



--------------------------------------------------------------------------------

3. Securities Law Compliance

3.1 You represent and warrant that you (a) have been furnished with a copy of
the Plan and all information which you deem necessary to evaluate the merits and
risks of receipt of the Award, (b) have had the opportunity to ask questions and
receive answers concerning the information received about the Award and the
Company, and (c) have been given the opportunity to obtain any additional
information you deem necessary to verify the accuracy of any information
obtained concerning the Award and the Company.

3.2 You hereby agree that you will in no event sell or distribute all or any
part of the shares of the Company’s Common Stock that you receive pursuant to
settlement of this Award (the “Shares”) unless (a) there is an effective
registration statement under the Securities Act and applicable state securities
laws covering any such transaction involving the Shares or (b) the Company
receives an opinion of your legal counsel (concurred in by legal counsel for the
Company) stating that such transaction is exempt from registration or the
Company otherwise satisfies itself that such transaction is exempt from
registration. You understand that the Company has no obligation to you to
maintain any registration of the Shares with the SEC and has not represented to
you that it will so maintain registration of the Shares.

3.3 You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any administrator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.

3.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.

4. Transfer Restrictions

Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.

5. No Rights as Stockholder

You shall not have voting or other rights as a stockholder of the Common Stock
with respect to the Units.

 

-2-



--------------------------------------------------------------------------------

8. Independent Tax Advice

You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Units and Shares may be complicated. These tax consequences
will depend, in part, on your specific situation and may also depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. You are aware that you should consult a competent and
independent tax advisor for a full understanding of the specific tax
consequences to you of receiving the Units and receiving or disposing of the
Shares. Prior to executing this Agreement, you either have consulted with a
competent tax advisor independent of the Company to obtain tax advice concerning
the receipt of the Units and the receipt or disposition of the Shares in light
of your specific situation or you have had the opportunity to consult with such
a tax advisor but chose not to do so.

9. Withholding

You are ultimately responsible for all taxes owned in connection with this Award
(e.g., at vesting and/or upon receipt of the Shares), including any domestic or
foreign tax withholding obligation required by law, whether national, federal,
state or local, including FICA or any other social tax obligation (the “Tax
Withholding Obligation”), regardless of any action the Company or any Related
Company takes with respect to any such Tax Withholding Obligation that arises in
connection with this Award. As a condition to the issuance of Shares pursuant to
this Award, you agree to make arrangements satisfactory to the Company for the
payment of the Tax Withholding Obligation that arises upon receipt of the Shares
or otherwise. The Company may refuse to issue any Shares to you until you
satisfy the Tax Withholding Obligation. At your request, the Company will
withhold from the shares otherwise payable to you with respect to your Vested
Units the number of whole shares of the Company’s common stock required to
satisfy the minimum applicable Tax Withholding Obligation, the number to be
determined by the Company based on the Fair Market Value of the Company’s Common
Stock on the date the Company is required to withhold. Notwithstanding the
forgoing, to the maximum extent permitted by law, the Company has the right to
retain without notice from salary or other amounts payable to you, an amount
sufficient to satisfy the Tax Withholding Obligation.

10. Dividends

To the extent the Company pays any cash dividends with respect to shares of the
Company’s Common Stock while this Award is outstanding, the Company will retain
for your account an amount of cash equal to any such dividends payable with
respect to the shares covered by your Unvested Units, and such amount will be
paid to you in a lump sum upon the vesting and payment of such Unvested Units in
accordance with this agreement, subject to any applicable Tax Withholding
Obligation. You will have no right to receive any dividend payments pursuant to
this Section 10 with respect to Units that do not vest or are otherwise
forfeited.

11. General Provisions

11.1 Assignment. The Company may assign its forfeiture rights at any time,
whether or not such rights are then exercisable, to any person or entity
selected by the Company’s Board of Directors.

 

-3-



--------------------------------------------------------------------------------

11.2 No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

11.3 Undertaking. You hereby agree to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Units pursuant to the express
provisions of this Agreement.

11.4 Agreement Is Entire Contract. This Agreement (together with [the Severance
Agreement (as defined in the Award Notice)) constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.

11.5 Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
you and your legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.

11.6 No Employment or Service Contract. Nothing in this Agreement will affect in
any manner whatsoever the right or power of the Company, or a Related Company,
to terminate your employment or services on behalf of the Company, for any
reason, with or without Cause.

11.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but which, upon execution, will
constitute one and the same instrument.

11.8 Governing Law. This Agreement will be construed and administered in
accordance with and governed by the laws of the State of Oregon.

 

-4-